COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Texas-New Mexico Power Company, Relator

Appellate case number:      01-18-01075-CV

Trial court case number:    2017-64096

Trial court:                234th District Court of Harris County

        This Court’s January 3, 2019 Order of Abatement had abated this case for the new
respondent, the Honorable Lauren Reeder, to reconsider the challenged October 8, 2018
order denying relator’s motion to dismiss for subject matter jurisdiction without prejudice.
See TEX. R. APP. P. 7.2(b). On February 12, 2019, relator filed a supplemental appendix
to its petition for writ of mandamus. Relator’s appendix included the reporter’s record of
the February 4, 2019 motion hearing and the respondent’s February 4, 2019 order denying
relator’s motion to dismiss for subject matter jurisdiction without prejudice.

        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on this Court’s active docket. Because no response has been requested, the Court
requests a response to the mandamus petition by any real party in interest. See TEX. R.
APP. P. 52.8(b)(1). The response, if any, shall be filed within 20 days from the date of
this order. See TEX. R. APP. P. 2, 52.4.

      It is so ORDERED.
Judge’s signature: _/s/ Laura Carter Higley____
                   ☒ Acting individually
Date: __February 21, 2019__